Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims  1-2,4-7,10-13,15-18 and 21-22 allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for the allowance of claims 1-2,4-7,10-13,15-18 and 21-22 is the inclusion of the limitation in the claims, which is not found in the prior art references, wherein determining, by the data processing hardware, a predicted energy-adjusted A1c value calculated based on a function of the measured current hemoglobin A1c value of the patient, the number of calories burned by the patient, and the current weight of the patient, the energy-adjusted A1c value being different than the measured current hemoglobin A1c value of the patient; and determining, by the data processing hardware, a recommended dosage for each recommended ADM based on the patient information, the energy-adjusted A1c value, the prescribing drug information, and the published guidelines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD B WINSTON III/Examiner, Art Unit 3626  


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626